360 F.2d 939
Frank Theodore WALLACE, Appellant,v.UNITED STATES of America, Appellee.
No. 22814.
United States Court of Appeals Fifth Circuit.
May 19, 1966.

Charles Demos, Miami, Fla.  (Court-appointed counsel), for appellant.
James W. Matthews, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
Appellant was charged and convicted by a jury for violation of the Federal Bank Robbery Statute, 18 U.S.C. 2113(a).


2
Prior to the trial the district judge granted the defendant's motion for psychiatric examination under the provisions of 18 U.S.C. 4244.  The defendant has raised no issue concerning his sanity in defense of the charges against him in this case.


3
Appellant took the stand in his own defense and contends that a series of questions asked him on cross-examination by the prosecution were improper as being based on information contained in the report of the court-appointed psychiatrist.


4
18 U.S.C. 4244 prohibits the admission into evidence of any statement made by the accused in the course of the psychiatric examination on the issue of his guilt.


5
Our review of the record convinces us that the testimony to which the appellant objects does not violate the prohibition of section 4244.  The first question objected to was prompted by a question the appellant's own counsel asked of the government witness earlier in the trial.  The subject matter of the other questions was raised on direct examination of the defendant by his own attorney.


6
The judgment is affirmed.